Citation Nr: 0217118	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-06 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased disability rating for 
service-connected detrusor urinae instability, currently 
rated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana, which denied an increased disability 
rating for service-connected detrusor urinae instability, 
currently rated as 40 percent disabling.

There has been a significant change in the law since the 
veteran filed his claim for an increased rating in June 
2000.  Specifically, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 1991 & 
Supp. 2002).  Among other things, this law eliminated the 
former requirement in the law that the claimant submit a 
well grounded claim before being afforded assistance in the 
claim's development by VA.  The new law also clarified the 
obligations of VA with respect to the duty to notify 
claimants what information or evidence is needed in order 
for the claim to be granted and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  The law applies to all claims filed on or after the 
date of its enactment or, as in this case, filed before the 
date of enactment and not yet subject to a final decision as 
of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West Supp. 2002); cf. Dyment v. Principi, No. 00-7075, slip 
op. at 18-20 (Fed. Cir. Apr. 24, 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect); Bernklau v. Principi, 
No. 00-7122, slip op. at 19 (Fed. Cir. May 20, 2002) 
(suggesting that a proceeding which was complete before VA, 
but which was on appeal to the Court or to the Federal 
Circuit at the time the VCAA was enacted, should not be 
remanded to the Board for further proceedings under 
section 3(a) of the VCAA).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the RO sent the veteran a 
letter, dated in March 2001, informing him of the type of 
evidence necessary to substantiate the claim for an 
increased rating.  It informed him that it would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
It also informed him specifically that the information or 
evidence it needed from him was evidence that the disabling 
effects of the condition had increased in severity as 
described in the evaluation criteria for his condition.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  In addition, the August 
2000 rating decision and the July 2001 statement of the case 
told the veteran specifically what the rating criteria were 
for the next higher, or 60 percent, rating.  All evidence 
and records identified by the veteran as relevant to his 
claim have been obtained for review.  VA has accorded the 
veteran a VA examination in relation to his claim and has 
obtained VA outpatient treatment records.


FINDINGS OF FACT

Service-connected detrusor urinae instability is currently 
manifested by nocturia or awaking to void 7 to 9 times a 
night, frequency every 1-1.5 hours, hesitancy, urgency, and 
occasional urge incontinence about once a month for which 
the veteran wears a pad on Sunday when he goes to church for 
fear of urge incontinence.


CONCLUSION OF LAW

The criteria for an increased rating for service-connected 
detrusor urinae instability, currently rated as 40 percent 
disabling, have not been met.  38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7599-7517 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current 
medical findings.  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

In this case, service-connected detrusor urinae instability 
is evaluated under the criteria in the VA Schedule for 
Rating Disabilities for rating an injury to the bladder.  
38 C.F.R. § 4.115b, Diagnostic Code 7599-7517 (2002).  These 
criteria rate the impairment based on the degree of voiding 
dysfunction shown by the evidence, and the condition is 
rated as urine leakage, frequency, or obstructed voiding.  
For continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day, a 40 percent rating may be 
assigned.  A 40 percent rating also contemplates urinary 
frequency to a degree where daytime voiding interval is less 
than one hour or where awakening to void occurs five or more 
times per night.  For continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day, a 60 percent rating may be assigned.  
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7599-7517 
(2002).

On an April 1998 VA examination, the veteran complained of 
frequency every hour and of nocturia or awaking to void 8 to 
9 times per night.  He also complained of urinary 
incontinence which required that he wear a pad.  On a July 
2000 VA examination, the veteran reported that he had to 
void every hour to hour and a half and that he had to make 
sure there was a restroom nearby or carry a urinal in his 
car when he travels.  He also complained of nocturia 8 to 9 
times a night, hesitancy, urgency, and occasional urge 
incontinence about once a month for which he wore a pad on 
Sunday when he went to church for fear of urge incontinence

Based on this evidence the RO denied a claim for an 
increased rating in September 2000.  The veteran filed a 
notice of disagreement and submitted a letter from R.T.G., 
M.D., who stated that he was treating the veteran for 
chronic epididymitis and the treatment included antibiotics 
and anti-inflammatories.  Treatment records were obtained 
from Dr. G. dating from April 1995 to March 2001.  These 
treatment records do not show complaints or findings of 
voiding dysfunction or evidence that the veteran wears 
absorbent materials.  Dr. G. specifically noted "no voiding 
complaints" in April and July 1997, February and August 
1999, September 2000 and February 2001.

In his July 2001 substantive appeal, the veteran alleged 
that the absorbent materials he wore had to be changed more 
than four times a day.  In order to verify this, the RO 
sought additional and more current treatment records.  VA 
outpatient treatment records, dated from August 1999 to 
September 2001, were obtained and added to the claims file.  
These records do not show complaints or findings of voiding 
dysfunction other than complaints in April and June 2001 of 
nocturia 7 to 8 times a night.  There was no evidence that 
the veteran wears absorbent materials.  On September 24, 
2001, VA examiners noted that the veteran had been doing 
well on medications prescribed for detrusor hyperrefexia and 
that the veteran had mild frequency when off medications.

Based on the evidence in its entirety, the Board concludes 
that service-connected detrusor urinae instability is 
manifested by complaints of nocturia or awaking to void 7 to 
9 times a night, frequency every 1-1.5 hours, hesitancy, 
urgency, and occasional urge incontinence about once a month 
for which the veteran wears a pad on Sunday when he goes to 
church for fear of urge incontinence.  The veteran's recent 
allegation that he must change absorbent materials more than 
4 times a day is not supported by records of treatment 
contemporaneous with that claim.  Accordingly, the Board 
concludes the applicable rating criteria for an increased 
rating have not been met and the preponderance of the 
evidence is against the claim for an increased rating for 
service-connected detrusor urinae instability, currently 
rated as 40 percent disabling.  38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7599-7517 (2002).


ORDER

An increased rating for service-connected detrusor urinae 
instability, currently rated as 40 percent disabling, is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

